[Cite as Sowders v. Sowders, 2012-Ohio-4786.]


                                       COURT OF APPEALS
                                    ASHLAND COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT

                                                        JUDGES:
KIM SOWDERS                                     :       Hon. Patricia A. Delaney, P.J.
                                                :       Hon. W. Scott Gwin, J.
                     Petitioner-Appellant       :       Hon. William B. Hoffman, J.
                                                :
-vs-                                            :
                                                :       Case No. 2012-CA-17
JAMES SOWDERS                                   :
                                                :
                   Respondent-Appellee          :       OPINION




CHARACTER OF PROCEEDING:                            Civil appeal from the Ashland County Court
                                                    of Common Pleas, Domestic Relations
                                                    Division, Case No. 12-DMV-059

JUDGMENT:                                           Reversed and Remanded

DATE OF JUDGMENT ENTRY:                             October 15, 2012

APPEARANCES:

For Petitioner-Appellant                            For Respondent-Appellee

CARL ANDERSON
DENISE ZANNI
Legal Aid of Western Ohio, Inc. (LAWO)
109 West Water Street
Sandusky, OH 44870
[Cite as Sowders v. Sowders, 2012-Ohio-4786.]


Gwin, J.,

        {¶1}    Petitioner Kim Sowders appeals a judgment of the Court of Common

Pleas, Domestic Relations Division, of Ashland County, Ohio, which taxed court costs to

her after she requested dismissal of the civil protection order she had previously

obtained against respondent-appellee James Sowders. Appellant assigns a single error

to the trial court:

        {¶2}    “I. THE TRIAL COURT ERRED IN TAXING COURT COSTS TO THE

APPELLANT AFTER GRANTING AN EX PARTE CIVIL PROTECTION ORDER AND

SUBSEQUENTLY DISMISSING THE PETITION AND VACATING THE EX PARTE CIVIL

PROTECTION ORDER PRIOR TO A FULL HEARING BECAUSE THE DISMISSAL FALLS

WITHIN THE SCOPE OF O.R.C. §3113.31 (J) AND THEREFORE, THE TRIAL COURT

SHOULD NOT TAX COURT COSTS TO THE APPELLANT.”

        {¶3}    The record indicates the court granted appellant an ex parte civil protection

order on April 5, 2012. On April 16, 2012, a magistrate called the matter for a full hearing.

Appellant and appellee both appeared. The magistrate found appellant requested dismissal

of the petition because the appellee was now currently taking his prescription medications.

The magistrate dismissed the petition and vacated the ex parte domestic violence civil

protection order.

        {¶4}    Upon reviewing the magistrate’s decision, the court found the magistrate had

inadvertently omitted assigning costs, and ordered the costs taxed to appellant.

        {¶5}    Appellant cites us to 42 U.S.C. 3796 (gg)(5), which provides a court cannot

tax court costs or fees to a petitioner in connection with the filing of a civil protection order.

In accord with the federal law, Ohio enacted R.C. 3113.31(J). The statute states:
Ashland County, Case No. 2012-CA-17                                                             3


       Notwithstanding any provision of law to the contrary and regardless of

       whether a protection order is issued or a consent agreement is approved

       by a court of another county or a court of another state, no court or unit of

       state or local government shall charge any fee, cost, deposit, or money in

       connection with the filing of a petition pursuant to this section or in

       connection with the filing, issuance, registration, or service of a protection

       order or consent agreement, or for obtaining a certified copy of a

       protection order or consent agreement.

       {¶6}    Appellant concedes there is no specific language addressing the dismissal of

a civil protection order but apparently concedes court costs could be taxed to a petitioner if

the court finds the petitioner is not a victim of domestic violence or if the matter falls outside

the purview of the statute.

       {¶7}    Appellant also calls our attention to Ohio Supreme Court Forms 10.01-K and

10.01– L. These forms provide only for court costs to be taxed to the respondent or waived.

       {¶8}    The trial court stated no facts or other explanation for its order taxing the

costs to appellant, but only found they had been omitted. We conclude the trial court erred.

       {¶9}    The assignment of error is sustained.
Ashland County, Case No. 2012-CA-17                                                      4


       {¶10} For the reasons stated in the attached memorandum opinion, the judgment of

the Court of Common Pleas, Domestic Relations Division, of Ashland County, Ohio, is

reversed, and the cause is remanded to the court for further proceedings in accord with law

and consistent with this opinion.

By Gwin, J.,

Delaney, P.J., and

Hoffman, J., concur




                                              _________________________________
                                              HON. W. SCOTT GWIN


                                              _________________________________
                                              HON. PATRICIA A. DELANEY


                                              _________________________________
WSG:clw 0925                                  HON. WILLIAM B. HOFFMAN
[Cite as Sowders v. Sowders, 2012-Ohio-4786.]


              IN THE COURT OF APPEALS FOR ASHLAND COUNTY, OHIO

                                   FIFTH APPELLATE DISTRICT


KIM SOWDERS                                     :
                                                :
                        Petitioner-Appellant    :
                                                :
                                                :
-vs-                                            :       JUDGMENT ENTRY
                                                :
JAMES SOWDERS                                   :
                                                :
                                                :
                      Respondent-Appellee       :       CASE NO. 2012-CA-17




        For the reasons stated in our accompanying Memorandum-Opinion, the judgment

of the Court of Common Pleas, Domestic Relations Division, of Ashland County, Ohio, is

reversed, and the cause is remanded to the court for further proceedings in accord with law

and consistent with this opinion. Costs to be waived.




                                                    _________________________________
                                                    HON. W. SCOTT GWIN


                                                    _________________________________
                                                    HON. PATRICIA A. DELANEY


                                                    _________________________________
                                                    HON. WILLIAM B. HOFFMAN